DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/12/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 7, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) in view of Hsing et al. (USP 6011311). 
As per claim 1, Koo teaches (in figures 1-2) an electro-optical device comprising: a substrate (100); an electro-optical layer (300); an insulating layer (185); a conductive film (165S) disposed between the insulating layer and the electro-optical layer, and in contact with the insulating layer; and a continuous conductive portion (163S) provided at the insulating layer and coupled to the conductive film, wherein the conductive portion overlaps the conductive film in plan view, a surface of the conductive portion (163Sa) that is in contact with the conductive film is positioned at a first position in a thickness direction of the insulating layer, and a surface of the insulating layer (upper surface of 185) that is in contact with the conductive film is positioned at a second position in the thickness direction of the insulating layer wherein an entire top surface of the conductive portion is covered by the conductive film (see figure 1).
Koo does not specifically teach that the second position different from the first position or that a surface of the conductive film opposite to the insulating layer and the conductive portion has a recess or protrusion. 
However, Hsing teaches (in figure 13) forming a conductive portion (930) such that a surface of the conductive portion (upper surface of 940) that is in contact with a conductive film (960) is positioned at a first position in a thickness direction of an insulating layer (560), and a surface of the insulating layer (upper surface of 560) that is in contact with the conductive film is positioned at a second position different from the first position in the thickness direction of the insulating layer such that a surface of the conductive film opposite to the insulating layer and the conductive portion (lower surface of 960) has a recess (area filled with 940). 
It would have been obvious to one of ordinary skill in the art at the time of filing to modify to the conductive portion in Koo to protrude out of the insulating layer and into the conductive film as suggested by Hsing. 
The motivation would have been to reduce the contact resistance between the conductive film and the conductive portion as taught by Hsing (Col. 2 lines 10-14). 
As per claim 2, Koo in view of Hsing teaches that the conductive film (165S in Koo as modified by Hsing) is a wiring (electrically connects data line 171a and plug 163S see paragraphs 44 and 47 in Koo).
As per claim 7, Koo in view of Hsing teaches a second conductive film (154S in Koo) that is provided on an opposite side of the insulating layer (185 in Koo) from the conductive film (165S in Koo as modified by Hsing), and is a wiring or an electrode (source electrode), the conductive portion (163S in Koo as modified by Hsing) overlaps the second conductive film when viewed from the thickness direction and is coupled to the second conductive film.
As per claim 8, Koo in view of Hsing teaches that the substrate includes a first substrate (110 in Koo) having a first pixel electrode (190a in Koo) and a second pixel electrode (190b in Koo) adjacent to the first pixel electrode, and a second substrate (200 in Koo) having a common electrode (270 in Koo); and the conductive portion (163S in pixel PX1 in Koo as modified by Hsing) is located between the first pixel electrode and the second pixel electrode in the plan view (see figure 17 in Koo).
As per claim 10, Koo in view of Hsing teaches that a material forming the conductive portion (163S in Koo as modified by Hsing) is different from a material forming the conductive film (165S in Koo as modified by Hsing) (see paragraph 45).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) and Hsing et al. (USP 6011311) as applied to claim 1 above and in further view of Kawamura (US Pub. 20130082393). 
As per claim 5, Koo in view of Hsing teaches that the conductive portion (163S in Koo as modified by Hsing) includes a first layer (163S) containing tungsten (see paragraph 39).
Koo does not specifically teach a second layer disposed between the first layer and the insulating layer and formed of a material different from the first layer. 
However, Kawamura teaches (in figure 3) including a second layer (PBM) in a conductive portion (PL1) between a first layer (TF) of the conductive portion formed of tungsten and an insulating layer (SO) wherein the second layer is formed of a material different from the first layer (see paragraph 120) in order to prevent diffusion of tungsten into the insulating layer (see paragraph 151).  
It would have been obvious to one of ordinary skill in the art at the time of filing to include the second layer as suggested by Kawamura in the conductive portion of Koo in order to prevent diffusion of tungsten into the insulating layer. 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Koo et al. (US Pub. 20180108843 and hereafter Koo) and Hsing et al. (USP 6011311) as applied to claim 1 above and in further view of Matsumuro et al. (US Pub. 20110122355 and hereafter Matsumuro). 
As per claim 9, Koo does not specifically teach a control unit configured to control operation of the electro-optical device.
However, Matsumuro teaches (in figure 7) providing a control unit (102-104) configured to control operation of the electro-optical device.
It would have been obvious to one of ordinary skill in the art at the time of filing to include a control unit in the device of Koo as suggested by Matsumuro in order to provide images to a user. 
Response to Arguments
Applicant's arguments filed 10/12/2022 have been fully considered but they are not persuasive. 
Applicant’s first argument with respect to claim(s) 1-3 and 7-10 has been considered but is moot because the new ground of rejection does not rely on any reference as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant's second argument with respect to claims 1-3 and 7-10 that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., that a surface of the conductive film which is not in contact with the insulating layer or the conductive portion has a recess or a protrusion) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). In the instant case, and as shown in the rejection above the claim currently recites the limitation of “a surface of the conductive film opposite to the insulating layer and the conductive portion has a recess or protrusion” for which the normal definition of opposite would mean the surface of the conductive film facing the insulating layer and the conductive portion. Applicant’ argument is therefore unpersuasive and the rejection is maintained. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871